DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 04/08/2019. 
Claims 1-15 have been cancelled.
Claims 16-27 have been added.
Claims 16-27 are pending for examination.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovoi et al. (US 2016/0296153) in view of Hubbard (US 2014/0275960).

Regarding claim 16: Lovoi disclose a method for determining an indicator relating to an injury of an anatomical structure of a patient, wherein the method comprises executing (¶0008), on at least one processor of at least one computer, the steps of: 
acquiring acceleration data describing an energy of a set of one or more signals in dependence on both time and frequency, the set of signals acquired by measuring the acceleration of the anatomical structure over time (¶0009); 
acquiring analysis data describing an analysis rule for determining at least one of: 
an overall energy level of at least one signal of the set of signals (¶0013: average energy), 
a correlation between at least two signals of the set of signals in the frequency domain, the at least two signals respectively measured at at least two different respective regions of the anatomical structure, or 
a relationship between energies given for at least two different frequency ranges of at least one signal of the set of signals (all options disclosed, e.g. by ¶0013: "averaged energy”... "The ratio, which is often called herein R1", ¶0014: "waveform", ¶0015"R2", [0016] "velocity of change", [0020] "campbell diagram" [0039] "FFT" and "waveform" ) ; 
determining indicator data describing the indicator based on the acceleration data and the analysis data (¶0015: "concussion is indicated if R1 >= 1... concussion is contra-indicated in the case where both R1 and R2 are below the set threshold"); 
causing the at least one processor to render the indicator data as output based on the acquired acceleration data and the analysis data (¶0039: item 38).
Lovoi does not explicitly disclose wherein the indicator data are determined by a trained machine learning algorithm using a plurality of classified acceleration data acquired for a first population of patients having the injury and a second population of patients not having the injury. However, it does teaches that the system could use pattern recognition program, such as facial patter recognition (¶0021), which in other words, learns from normal data (such as face of an authorized/recognized user) and abnormal data (face from unauthorized/unrecognized user) to learn about who to give access to. Furthermore, in analogous art regarding system analyzing injuries, Hubbard disclose a system that takes injury related data, and train a system with  a normal control group (non injury) and abnormal data (injury) in order for the system to determine if an injury has occurred (¶0082).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of disclose wherein the indicator data are determined by a trained machine learning algorithm using a plurality of classified data acquired for a first population of patients having the injury and a second population of patients not having the injury, the data being the acceleration data of Lovoi, in view of the teachings of Hubbard. The motivation is to increase the effectiveness of the system.

Regarding claim 17: The combination of Lovoi and Hubbard disclose the method according to claim 16, wherein the analysis data further describe a rule for combining at least two of: the determined overall energy level, the determined correlation, or the determined relationship, in order to determine the indicator data based on the combination (Lovoi: all options disclosed, e.g. by ¶0013: "averaged energy”... "The ratio, which is often called herein R1", ¶0014: "waveform", ¶0015"R2", [0016] "velocity of change", [0020] "campbell diagram" [0039] "FFT" and "waveform" ).

Regarding claim 18: The combination of Lovoi and Hubbard disclose the method according to claim 16, wherein the trained machine learning algorithm uses the analysis data, a plurality of acceleration data or combinations thereof, the plurality of acceleration data being associated to information on a presence or non-presence of the injury, for performing an optimization of the analysis data (Hubbard: ¶0082 and rational analysis of above where it show the data being the acceleration data).

Regarding claim 19: The combination of Lovoi and Hubbard disclose the method according to claim 16, comprising executing, on the at least one processor of the at least one computer, the step of: determining, based on the acceleration data, average energy data describing an average energy depending on frequency; wherein determining indicator data is based on the average energy data  (Lovoi: by ¶0013: "averaged energy”... "The ratio, which is often called herein R1", ¶0014: "waveform", ¶0015"R2", [0016] "velocity of change", [0020] "campbell diagram" [0039] "FFT" and "waveform" ).

Regarding claim 20: The combination of Lovoi and Hubbard disclose the method according to claim 16, further comprising executing, on the at least one processor of the at least one computer, the steps of: acquiring heart rate data describing a heart rate of the patient; determining, based on the heart rate data and the acceleration data, heart rate acceleration data describing the energy of the signal in dependence on frequency for different heart rates, by sorting frequency contents of the signal according to the heart rate, the frequency contents describing the energy in dependence on frequency for different times; wherein determining the indicator data is based on the heart rate acceleration data by applying the analysis rule to the heart rate acceleration data (Lovoi: ¶0038, ¶0013-0016, ¶0020 and ¶0039).

Regarding claim 21: The combination of Lovoi and Hubbard disclose the method according to claim 16, comprising executing, on the at least one processor of the at least one computer, the steps of: acquiring threshold data describing a threshold for the energy; wherein the overall energy level is determined by comparing the threshold with the energy (Lovoi: ¶0015).

Regarding claim 22: The combination of Lovoi and Hubbard disclose the method according to claim 16, wherein the correlation is determined by computing a correlation coefficient describing a correlation between a first signal of the set of signals acquired at a first region of the anatomical structure and a second signal of the set of signals acquired at a second region of the anatomical structure (Lovoi: Implicit in view of ¶0038: "six highly sensitive accelerometers that are positioned ... to contact the scalp bitemporally, bifrontally, occipitally, and at the skull vertex. ...Concussion can be detected using only a single temporally placed sensor, although two opposed temporal sensors are preferred") ).

Regarding claim 23: The combination of Lovoi and Hubbard disclose the method according to claim 16, wherein the relationship is a ratio of energy being determined by comparing a sum or an integral of the energies within a first frequency range to a sum or an integral of energies in a second frequency range (Lovoi: ¶0013).

Regarding claim 24: The combination of Lovoi and Hubbard disclose the method according to claim 16, wherein the acceleration data is acquired by at least two sensors respectively arranged at different regions of the anatomical structure or respectively receiving signals from different regions of the anatomical structure (Lovoi: ¶0038).

Regarding claim 25: The combination of Lovoi and Hubbard disclose the method according to claim 16, wherein the signal is acquired by analyzing a time dependent acceleration signal with respect to time and frequency by a joint time frequency analysis (JFTA) by applying a Fourier transformation to the acceleration signal for a plurality of time intervals(Lovoi: ¶0039, ¶0047).


Regarding claim 26: Claim 26 disclose a non-transitory computer-readable storage medium comprising instructions, which, when running on at least one processor of at least one computer (¶0038: implicit within computer), causes the at least one processor to perform the steps of the method of claim 16 (see rejection of claim 16).

Regarding claim 27: Claim 26 disclose a system configured to determine an indicator relating to an injury of an anatomical structure of a patient, the system comprising: 
at least one sensor (Fig.1A, item 10); and at least one computer (Fig. 1A, item 20) having at least one processor and associated memory, the memory storing instructions which when executed on the at least one processor causes the at least one processor to: (¶0038: implicit within computer), causes the at least one processor to perform the steps of the method of claim 16 (see rejection of claim 16).

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689